DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 9-10 are allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art whichteaches: 
A system comprising: 
a first electronic device including a wireless communication circuit, a microphone, and a speaker; at least one processor, which is a part of the first electronic device or which remotely communicates with the first electronic device; and 
at least one memory that resides on the first electronic device or outside the first electronic device, while being operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: 
receive a voice input through the microphone, wherein the voice input includes a request to perform a task using the first electronic device, and the task is associated with transmitting a message or an email including a content file to a second external device; 
extract at least one parameter from the voice input; 
perform the task using the wireless communication circuit; and 
transmit at least part of the at least one parameter to the second external device, 
wherein the at least one parameter includes context information associated with the content file, wherein the context information includes metadata of the content file, and 
wherein the metadata of the content file is used to indicate which content file the message 2DOCKET No. SAMS13-02368 APPLICATION No. 17/047,377 PATENT of the email contains in a notification message notifying a receipt of the message of the email.
Moon KR20140076693) teaches An embodiment of the present invention relates to a content information transmitting system capable of transmitting and receiving content such as music or location information through an SMS.  The present invention enables a driver to stably and efficiently transmit and receive music or image content which has a relatively large volume without an error and only by a simple voice command without being distracted in a situation which needs to concentrate on the driving of a vehicle.
However, Moon does not teach the invention as claimed, especially transmit at least part of the at least one parameter to the second external device, 
wherein the at least one parameter includes context information associated with the content file, wherein the context information includes metadata of the content file, and 
wherein the metadata of the content file is used to indicate which content file the message 2DOCKET No. SAMS13-02368 APPLICATION No. 17/047,377 PATENT of the email contains in a notification message notifying a receipt of the message of the email.
Son (US 20160154624) teaches a watch type mobile terminal and controlling method thereof are disclosed, by which the watch type mobile terminal can be controlled through voice. The present disclosure includes a touch input unit configured to receive a touch input, a wireless communication unit configured to perform a wireless communication, a sensing unit configured to sense a movement of the mobile terminal, a microphone configured to receive a sound, and a controller is configured to activate the microphone when a preset first gesture input is detected, if a user voice is received via the microphone while the touch input unit is touched, control data to be transmitted to a target indicated by the user voice, and if the user voice is received via the microphone while the touch input unit is not touched, control a function indicated by the user voice to be executed on the mobile terminal. 
However, Son does not teach the invention as claimed, especially transmit at least part of the at least one parameter to the second external device, 
wherein the at least one parameter includes context information associated with the content file, wherein the context information includes metadata of the content file, and 
wherein the metadata of the content file is used to indicate which content file the message 2DOCKET No. SAMS13-02368 APPLICATION No. 17/047,377 PATENT of the email contains in a notification message notifying a receipt of the message of the email.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675